 
 
I 
111th CONGRESS
1st Session
H. R. 1500 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Peters introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase and make refundable the dependent care credit. 
 

1.Short titleThis Act may be cited as the Helping Families Afford to Work Act. 
2.Increase in dependent care credit 
(a)Increase in incomes eligible for full creditParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 is amended by striking $15,000 and inserting $20,000.  
(b)Increase in percentage of expenses allowableParagraph (2) of section 21(a) of such Code is amended— 
(1)by striking 35 percent and inserting 50 percent, and  
(2)by striking 20 percent and inserting 35 percent.  
(c)Increase in dollar limit on amount creditableSubsection (c) of section 21 of such Code is amended— 
(1)by striking $3,000 in paragraph (1) and inserting $6,000, and  
(2)by striking $6,000 in paragraph (2) and inserting $12,000.  
(d)Credit To be refundable 
(1)In generalSection 21 of such Code is hereby moved to subpart C of part IV of subchapter A of chapter 1 of such Code (relating to refundable credits) and inserted after section 36A.  
(2)Technical amendments 
(A)Section 21 of such Code, as so moved, is redesignated as section 36B.  
(B)Paragraph (1) of section 36B(a) of such Code (as redesignated by paragraph (2)) is amended by striking this chapter and inserting this subtitle.  
(C)Paragraph (1) of section 23(f) of such Code is amended by striking 21(e) and inserting 36B(e).  
(D)Paragraph (6) of section 35(g) of such Code is amended by striking 21(e) and inserting 36B(e).  
(E)Subparagraph (C) of section 129(a)(2) of such Code is amended by striking section 21(e) and inserting section 36B(e).  
(F)Paragraph (2) of section 129(b) of such Code is amended by striking section 21(d)(2) and inserting section 36B(d)(2).  
(G)Paragraph (1) of section 129(e) of such Code is amended by striking section 21(b)(2) and inserting section 36B(b)(2).  
(H)Subsection (e) of section 213 of such Code is amended by striking section 21 and inserting section 36B.  
(I)Subparagraph (H) of section 6213(g)(2) of such Code is amended by striking section 21 and inserting section 36B.  
(J)Subparagraph (L) of section 6213(g)(2) of such Code is amended by striking section 21, and inserting section 36B,.  
(K)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36B, after 36A,.  
(L)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36A and inserting the following: 
 
 
Sec. 36B. Expenses for household and dependent care services necessary for gainful employment.  .  
(M)The table of sections for subpart A of such part IV is amended by striking the item relating to section 21.  
(e)Certain prior amendments to credit made permanentSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to the amendments made by section 204 of such Act.  
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008.  
 
